  Case 17-02819          Doc 34       Filed 09/13/19 Entered 09/13/19 13:52:11       Desc Main
                                        Document     Page 1 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:
                                                       Case No. 1:17-bk-02819

MICHELE M. LOCKWOOD                                    Chapter 13

                                                       Honorable Jacqueline P. Cox
                                      Debtor(s)

                                        NOTICE OF MOTION

To:       See attached service list

        PLEASE TAKE NOTICE that on October 21, 2019 at 9:00 a.m., the undersigned will
appear before the Honorable Jacqueline P. Cox at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 680, Chicago, Illinois and will then and there
present DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN, a copy of which is hereby
served upon you.

                                      CERTIFICATE OF SERVICE

        I, Joseph Scott Davidson, hereby certify that I caused a copy of this notice and motion to
be served, via electronic case filing to Tom Vaughn, Chapter 13 Trustee and via United States First
Class Mail to all parties listed on the attached service list, on September 13, 2019 before the hour
of 5:00 p.m. from the office located at 2500 South Highland Avenue, Suite 200, Lombard, Illinois
60148.

                                                      /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com

                                                      Counsel for Michele M. Lockwood
                  Case
Label Matrix for local    17-02819
                       noticing      Doc 34 PRAFiled  09/13/19
                                                 Receivables         Entered
                                                             Management LLC    09/13/19 13:52:11      Desc
                                                                                           U.S. Bankruptcy     Main
                                                                                                            Court
0752-1                                           Document
                                            POB 41067               Page    2 of 6         Eastern Division
Case 17-02819                                 Norfolk, VA 23541-1067                        219 S Dearborn
Northern District of Illinois                                                               7th Floor
Chicago                                                                                     Chicago, IL 60604-1702
Mon Jul 2 11:41:47 CDT 2018
Avant Credit, Inc                             Avant Credit, Inc.                            Big Picture Loans
640 N Lasalle St                              640 North LaSalle Street                      Attn: Customer Supprt
Chicago, IL 60654-3731                        Suite 535                                     P.O. Box 704
                                              Chicago, IL 60654-3731                        Watersmeet, MI 49969-0704


(p)CAPITAL ONE                                Capital One/Dress Barn                        Cavalry SPV I, LLC
PO BOX 30285                                  PO Box 30253                                  500 Summit Lake Drive, Ste 400
SALT LAKE CITY UT 84130-0285                  Salt Lake City, UT 84130-0253                 Valhalla, NY 10595-2321



Check ’n Go                                   Check ’n Go                                   Comenity Bank/Avenue
1047 S York Road, SuiteC                      C/O Real Time Resolutions, Inc.               PO Box 182125
Bensenville, IL 60106-3600                    PO Box 566027                                 Columbus, OH 43218-2125
                                              Dallas, TX 75356-6027


Comenity Bank/Avenue                          Continental Finance Co                        Continental Finance Corporation
PO Box 182789                                 Pob 8099                                      121 Continental Drive #108
Columbus, OH 43218-2789                       Newark, DE 19714-8099                         Newark, DE 19713-4347



Country Door                                  County Door Credit                            Credit One Bank NA
c/o Creditors Bankruptcy Service              1112 7th Avenue                               PO Box 98873
P O Box 800849                                Monroe, WI 53566-1364                         Las Vegas, NV 89193-8873
Dallas, TX 75380-0849


Credit One Bank Na                            Elmhurst Memorial Hospital                    Fingerhut
Po Box 98872                                  Patient Accounts                              6250 Ridgewood Rd
Las Vegas, NV 89193-8872                      PO Box 536                                    Saint Cloud, MN 56303-0820
                                              Linden, MI 48451-0536


Fingerhut                                     First Premier Bank                            Fst Premier
6250 Ridgewood Road                           601 S Minneaoplis Avenue                      3820 N Louise Ave
St Cloud, MN 56303-0820                       Sioux Falls, SD 57104                         Sioux Falls, SD 57107-0145



Great Lakes Finance, Inc                      Heights Finance                               Heights Finance Corp
100 Commerical Drive                          1460 N Farnsworth Ave Ste 2                   2117 Wabash Ave
Fairfield, OH 45014-5556                      Aurora IL 60505-1680                          Terre Haute, IN 47807-3303



Heights Finance Corporation                   Illinois Department of Revenue                (p)INTERNAL REVENUE SERVICE
1117 Columbia Ave Suite B                     Bankruptcy Section                            CENTRALIZED INSOLVENCY OPERATIONS
Franklin, TN 37064-3616                       PO Box 64338                                  PO BOX 7346
                                              Chicago, IL 60664-0291                        PHILADELPHIA PA 19101-7346
                  Case
(p)JEFFERSON CAPITAL      17-02819
                     SYSTEMS LLC     Doc 34 LVNVFiled  09/13/19
                                                  Funding,            Entered
                                                           LLC its successors  and 09/13/19
                                                                                   assigns  13:52:11      Desc
                                                                                               MIDLAND FUNDING LLCMain
PO BOX 7999                                       Document
                                            assignee of FNBM, LLC    Page     3  of 6          MIDLAND CREDIT MANAGEMENT, INC. as agent
SAINT CLOUD MN 56302-7999                     Resurgent Capital Services                         for MIDLAND FUNDING LLC
                                              PO Box 10587                                       PO Box 2011
                                              Greenville, SC 29603-0587                          Warren, MI 48090-2011

Merchants Credit                              Merchants Credit                                   Merchants Credit
223 W Jackson Boulevard                       223 W Jackson Boulevard Suite 4                    223 West Jackson Blvd Suite 4
Suite 700                                     Chicago, IL 60606-6914                             Chicago, IL 60606-6914
Chicago, IL 60606-6914


Montgomery Ward                               Montgomery Ward                                    ONEMAIN
1112 7th Avenue                               c/o Creditors Bankruptcy Service                   PO BOX 3251
Monroe, WI 53566-1364                         P O Box 800849                                     EVANSVILLE, IN 47731-3251
                                              Dallas, TX 75380-0849


One Main                                      PayPal Smart Connect                               (p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO Box 1010                                   PO Box 960013                                      PO BOX 41067
Evansville, IN 47706-1010                     Orlando, FL 32896-0013                             NORFOLK VA 23541-1067



Premier Bankcard, LLC                         Quantum3 Group LLC as agent for                    Quantum3 Group LLC as agent for
c o Jefferson Capital Systems LLC             Comenity Bank                                      Sadino Funding LLC
PO BOX 7999                                   PO Box 788                                         PO Box 788
SAINT CLOUD MN 56302-7999                     Kirkland, WA 98083-0788                            Kirkland, WA 98083-0788


Rise                                          Speedy Cash                                        SpeedyRapid Cash
4150 International Plaza                      8400 E. 32nd Street N.                             PO Box 780408
Fort Worth, TX 76109-4892                     Wichita, KS 67226-2608                             Wichita, KS 67278-0408



Surge                                         Synchrony Bank/Care Credit                         Synchrony Bank/Care Credit
Cardholder Services                           950 Forrer Blvd                                    PO Box 965064
PO Box 8099                                   Kettering, OH 45420-1469                           Orlando, FL 32896-5064
Newark, DE 19714-8099


Synchrony Bank/PayPal Cr                      Synchrony Bank/PayPal Cr                           nicor gas
PO Box 965064                                 Po Box 965005                                      po box 549
Orlando, FL 32896-5064                        Orlando, FL 32896-5005                             aurora il 60507-0549



Joseph S Davidson                             Michele M Lockwood                                 Patrick S Layng
Sulaiman Law Group, Ltd.                      3460 North Ozark Avenue                            Office of the U.S. Trustee, Region 11
2500 S. Highland Ave                          Chicago, IL 60634-3016                             219 S Dearborn St
Suite 200                                                                                        Room 873
Lombard, IL 60148-7103                                                                           Chicago, IL 60604-2027

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603-5764
                  Case 17-02819           Doc 34       Filed 09/13/19 Entered 09/13/19 13:52:11                      Desc Main
                                                         Document     Page 4 of 6
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One                                          Internal Revenue Service                             Jefferson Capital Systems LLC
15000 Capital One Dr                                 Centralized Insolvency Operation                     PO Box 7999
Richmond, VA 23238                                   PO Box 21126                                         Saint Cloud MN 56302-9617
                                                     Philadelphia, PA 19114-0326


Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC                (d)Portfolio Recovery Associates, LLC
PO Box 41067                                         POB 41067                                            Successor to
Norfolk, VA 23541                                    Norfolk VA 23541                                     CAPITAL ONE BANK (USA), N.A.
                                                                                                          POB 41067
                                                                                                          Norfolk VA 23541

(d)Portfolio Recovery Associates, LLC
Successor to CAPITAL ONE BANK, N.A.
(CAPITAL ONE BANK, N.A.)
POB 41067
Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital One                                       End of Label Matrix
Po Box 30285                                         Mailable recipients    57
Salt Lake City, UT 84130-0285                        Bypassed recipients     1
                                                     Total                  58
  Case 17-02819         Doc 34     Filed 09/13/19 Entered 09/13/19 13:52:11           Desc Main
                                     Document     Page 5 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:
                                                        Case No. 1:17-bk-02819

MICHELE M. LOCKWOOD                                     Chapter 13

                                                        Honorable Jacqueline P. Cox
                                   Debtor(s)

                           DEBTOR’S MOTION TO MODIFY PLAN

          NOW COMES, MICHELE M. LOCKWOOD ( the “Debtor”), through counsel,

SULAIMAN LAW GROUP, LTD., pursuant to 11 U.S.C. §1329 moves the Court to Modify

Chapter 13 Plan. In support thereof, Debtor states as follows:

          1.     On January 31, 2017, Debtor filed a voluntary petition for relief under Chapter 13

of the Bankruptcy Code [Doc. #1].

          2.     On March 27, 2017, an Order Confirming Plan was entered [Doc. #19].

          3.     Debtor’s confirmed plan provides:

          Section D. Payments by the debtor to the trustee; plan term and completion

          1. Initial plan term. The debtor will pay to the trustee $565.00 monthly for 60 months for
          total payments, during the initial plan term, of $33,900.00.

          Section E. Disbursements by the trustee

          The trustee shall disburse payments received from the debtor under this plan as follows:

          8. General unsecured claims (GUCs). All allowed nonpriority unsecured claims *** shall
          be paid, pro rata, in full.

          4.     On July 23, 2018, Debtor’s confirmed plan was modified to increase payments to

$617.00 monthly for the remainder of plan term. [Doc. # 32].
  Case 17-02819       Doc 34     Filed 09/13/19 Entered 09/13/19 13:52:11            Desc Main
                                   Document     Page 6 of 6


       5.      As result of illness, Debtor was off work; resulting in delinquency in payments to

the Chapter 13 Trustee.

       6.      Debtor is back at work.

       7.      Debtor proposes deferring the $2,441.00 default, and paying to the trustee to

$705.00 monthly for the remaining plan term – beginning with the October 2019 payment.

       8.      Modifying Debtor’s plan will not prejudice the general unsecured creditors, as they

will continue to be paid, in full, as provided for in Debtor’s confirmed plan.

       WHEREFORE, Debtor respectfully requests this Court enter an Order Modifying

Debtor’s Chapter 13 Plan to defer the $2,441.00 default to the end of the plan term; to increase the

Debtor’s payment to the trustee to $705.00 monthly for the remaining plan term; and grant any

other relief deemed appropriate and equitable.

Dated: September 13, 2019                             Respectfully submitted,

                                                      MICHELLE M. LOCKWOOD

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com
